76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff-Appellant,v.Edward MURRAY;  R.A. Young;  Larry Huffman;  Warden Osborne;G.D. Johnson;  Correctional Officer Russell;  Bob Stamper,Sergeant;  Lonnie Saunders;  Correctional Officer Humphries;V.V. Grant;  Correctional Officer Warner;  CorrectionalOfficer Minter;  Correctional Officer Wagner;  LieutenantDoss;  Johnnie Russell;  Correctional Officer Sheffy;Correctional Officer Creggar;  Correctional Officer Blevins,Defendants-Appellees.
No. 95-7117.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  January 29, 1996.

Ronald Jerry Sawyer, Appellant Pro Se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motions for sanctions and default judgment.   He also appeals from the denial of his motion to vacate the court's orders denying appointment of counsel, petition for habeas corpus ad testificandum, and various default motions.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 We deny Appellant's motions for appointment of counsel, "Motion for Award of Expenses of Motion on Appeal," "Motion to Amend Injunction Into a 42 U.S.C.  [§ ] 1983 [1988] Complaint with Relief Prayer At Conclusion of Claims," "Motion for Relief of Order Due to Mistake," motion for sanctions, and motion for default judgment